          Case 3:19-cv-00290-EMC Document 85 Filed 11/16/20 Page 1 of 2



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
7
                         SAN FRANCISCO-OAKLAND DIVISION
8
9
      AMERICAN CIVIL LIBERTIES
10    UNION FOUNDATION, et al.,                 Case No. 19-CV-00290-EMC
11                 Plaintiffs,                  JOINT MOTION FOR
12                                              EXTENSION OF TIME TO FILE
            v.                                  STATUS REPORT
13
      DEPARTMENT OF JUSTICE, et al.,
14
15                 Defendants.
16
17
           Pursuant to the Court’s order of October 16, 2020 (ECF No. 81), the parties
18
     have a status report to the Court due today. However, Defendants’ counsel was ill
19
     last week and is still gathering information for the joint status report. Accordingly,
20
     the parties respectfully request a two-day extension, from November 16, 2020, to
21
     November 18, 2020, to submit their joint status report.
22
                                             Respectfully submitted,
23
      DATED: November 16, 2020              /s/                          s
24
                                            Hugh Handeyside
25                                          American Civil Liberties Union Foundation
                                            125 Broad Street, 18th Floor
26
                                            New York, NY 10004
27                                          Telephone: 212-549-2500
                                            hhandeyside@aclu.org
28
                                                 1
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
     Case 3:19-cv-00290-EMC Document 85 Filed 11/16/20 Page 2 of 2



1
                                  Matthew Cagle
2                                 American Civil Liberties Union Foundation
                                     of Northern California
3
                                  39 Drumm Street
4                                 San Francisco, CA 94111
                                  Telephone: 415-621-2493
5
                                  mcagle@aclunc.org
6
                                  Attorneys for Plaintiffs
7
8
9                                 JEFFREY BOSSERT CLARK
                                  Acting Assistant Attorney General
10                                ELIZABETH J. SHAPIRO (D.C. Bar No.
11                                418925)
                                  Deputy Branch Director
12                                /s/
                                  ELIZABETH TULIS (NY Bar)
13                                Trial Attorney
                                  U.S. Department of Justice,
14                                Civil Division, Federal Programs Branch
                                  1100 L Street, NW
15                                Washington, D.C. 20005
                                  Telephone: (202) 514-9237
16                                elizabeth.tulis@usdoj.gov
17                                Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28
                                       2
                            JOINT STATUS REPORT
                           CASE NO. 19-CV-00290-EMC
